
	

113 HR 1986 IH: SANE Deployment Act
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1986
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Lipinski (for
			 himself, Mr. Fortenberry,
			 Mrs. Hartzler, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To provide for the assignment of Sexual Assault Nurse
		  Examiners-Adult/Adolescent to brigades and equivalent units of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Sexual Assault Nurse Examiner
			 Deployment Act or SANE Deployment Act.
		2.Sexual Assault
			 Nurse Examiners-Adult/Adolescent
			(a)Assignment to
			 certain military unitsSection 584 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note)
			 is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)Sexual Assault
				Nurse Examiners-Adult/Adolescent
							(1)Assignment
				requirementsThe Secretary of
				each military department shall assign at least one Sexual Assault Nurse
				Examiner-Adult/Adolescent to each brigade or equivalent unit level of each
				armed force under the jurisdiction of that Secretary unless assignment to other
				units is determined to be more practicable and effective by the Secretary of
				Defense. The Secretary of the military department concerned may assign
				additional Sexual Assault Nurse Examiners-Adult/Adolescent as necessary based
				on the demographics or needs of a military unit. The Secretary of the military
				department concerned may waive the assignment requirement for a specific unit
				level if that Secretary determines that compliance will impose an undue burden,
				except that the Secretary shall notify Congress of each waiver and explain how
				compliance would impose an undue burden.
							(2)Eligible
				personsOn and after October
				1, 2015, only members of the armed forces and civilian employees of the
				Department of Defense may be assigned to duty as a Sexual Assault Nurse
				Examiner-Adult/Adolescent. The Secretary of the military department concerned
				may satisfy paragraph (1) through the assignment of additional personnel to a
				unit or by assigning the duties of a Sexual Assault Nurse
				Examiner-Adult/Adolescent to current personnel of the unit, so long as such
				personnel meet the training and certification requirements of subsection
				(d).
							.
				(b)Training and
			 certificationSubsection (d) of such section, as redesignated by
			 subsection (a)(1), is amended—
				(1)in paragraph (1),
			 by striking assigned under subsection (a) and Sexual Assault Victim
			 Advocates assigned under subsection (b) and inserting , Sexual
			 Assault Victim Advocates, and Sexual Assault Nurse Examiners-Adult/Adolescent
			 assigned under this section;
				(2)in paragraph (2),
			 by adding at the end the following new sentence: In the case of the
			 curriculum and other components of the program for certification of Sexual
			 Assault Nurse Examiners-Adult/Adolescent, the Secretary of Defense shall
			 consult with the Commission for Forensic Nursing Certification.;
			 and
				(3)in paragraph (3), by adding at the end the
			 following new sentence: On and after October 1, 2015, before a member or
			 civilian employee may be assigned to duty as a Sexual Assault Nurse
			 Examiner-Adult/Adolescent under subsection (c), the member or employee must
			 have completed the training program required by paragraph (1) and obtained the
			 certification..
				(c)Clerical
			 amendmentThe heading of such section is amended to read as
			 follows:
				
					584.Sexual Assault
				Response Coordinators, Sexual Assault Victim Advocates, and Sexual Assault
				Nurse
				Examiners-Adult/Adolescent
					.
			
